Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in the present application. Claims 1, 9, 10, and 13 are newly amended.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on July 25, 2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Arguments regarding 35 USC §112 (page 7):
In view of amendments, rejections withdrawn.
Arguments regarding 35 USC §103 (pages 7-11):
Per the applicant’s argument that “Nevo and Tapia fail to disclose wherein the sensor obtains the first sensing data while not in contact with the user's body, as recited in claim 1” (Page 9):
The examiner respectfully disagrees. Nevo recites the receipt of sensor data from a sensor in a mobile device in at least [0048], [0052], and [0054]. Among the types of sensor data received by the mobile device are proximity, audio, and video. One of ordinary skill in the art would recognize that sensors collecting these forms of data do so while not in contact with a user’s body, and that 
Per the applicant’s argument that “Nevo merely discloses analyzing sensor data by executing a machine learning procedure, but does not disclose executing a machine learning procedure using biometric data received from a wearable device.” (Page 10):
The examiner respectfully disagrees, and would like to offer clarification. Nevo recites the receipt of sensor data from a plurality of sensors at box 11 of Figure 1 (see [0048], [0052], and [0054]). Nevo executes a machine learning procedure on the received sensor at box 13 of Figure 1 (see [0065]). Nevo does not explicitly disclose a wearable device and receipt of data from a wearable device. However, Tapia discloses the receipt of biometric data from a wearable device in 2.1.2.2, p. 42. When Tapia is applied to Nevo, the receipt of sensor data at Nevo box 11 Figure 1 would obviously include the biometric data from a wearable device in addition to the other data, and the machine learning procedures performed at box 13 of Figure 1 would be executed using the entirety of the received data. Thus, each and every element of the claim is taught by the obvious combination of Nevo and Tapia. Accordingly, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20150313529 A1 to Nevo et al (hereinafter, Nevo) in view of “Using Machine Learning for Real-time Activity Recognition and Estimation of Energy Expenditure” to Tapia (hereinafter, Tapia).

As per claim 1, Nevo teaches A method of estimating a user's physical condition performed by a mobile device, the method comprising: obtaining first sensing data via a sensor included in the mobile device, the first sensing data being used for estimation of the user's physical condition ([0048] “Referring to FIG. 1, the method begins at 10 and optionally and ; and
training a trained model for estimating the user's physical condition based on an artificial intelligence algorithm and by using the received first biometric data and the obtained first sensing data as training data, wherein the sensor obtains the first sensing data while not in contact with the user's body (Fig. 1, 11, “receive sensor data and/or device state data” Fig. 1, 13: “analyze the data to provide a behavior pattern” [0065] “The analysis at 13 optionally and preferably comprises executing a machine learning procedure. The machine learning procedure can be a supervised, an unsupervised or reinforcement learning procedure.” [0054] “An additional behavioral parameter that is contemplated is the level of physical activeness of the subject. Such level of activeness can be determined, for example, by measuring the speed of movement of the subject, and/or by identifying periodic movements of the subject, based on location and/or acceleration data.” [0048] “Referring to FIG. 1, the method begins at 10 and optionally and preferably continues to 11 at which sensor data and/or device state data are received from a mobile device of the subject.” [0049] “The sensor data can be received from any of the sensors of the mobile device. Representative examples of sensor data that can be received at 11 include, without .
Nevo teaches the receipt of a plurality of data forms, and the training of a machine learning model based on that data, but does not explicitly disclose receiving first biometric data from a wearable device worn by the user, the first biometric data being obtained by the wearable device.

Tapia teaches receiving first biometric data from a wearable device worn by the user, the first biometric data being obtained by the wearable device (2.1.2.2, p. 42, “The energy expenditure estimation system combines data collected from multiple wearable sensors (e.g. accelerometers or heart rate monitors) and user specific information, such as age, gender, weight, and height to generate estimates of energy expenditure (e.g. in METs or kcal/min) over the course of a day. The energy expenditure estimation system needs to be capable of (1) real-time performance with short estimation delays in mobile phones, (2) estimation of energy expenditure accurately for all types of activities, including activities with upper body, lower body, and overall body motion…” Examiner Note: Tapia teaches collection of user biometric data via wearable device (i.e. heart rate) for use in an ML algorithm analyzing user physical activity run on a phone. Nevo teaches running an ML algorithm analyzing user physical activity run on a mobile device. When Tapia is applied to Nevo, the resulting system would send biometric data from a wearable device to a mobile device for use in an ML algorithm analyzing user physical activity.).



As per claim 2, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the artificial intelligence algorithm comprises at least one of a machine learning algorithm, a neural network algorithm, a genetic algorithm, a deep-learning algorithm, or a classification algorithm ([0065] “The analysis at 13 optionally and preferably comprises executing a machine learning procedure. The machine learning procedure can be a supervised, an unsupervised or reinforcement learning procedure.” [0067] “Representative examples of machine learning procedures suitable for the present embodiments include, without limitation, clustering, support vector machine, linear modeling, k-nearest neighbors analysis, decision tree learning, ensemble learning procedure, neural networks, probabilistic model, graphical model, .

As per claim 3, the combination of Nevo and Tapia thus far teaches The method of claim 1. 
Nevo does not specifically disclose wherein the training of the trained model for estimating the user's physical condition comprises: obtaining second sensing data related to the user's physical condition from the first sensing data by inputting the first biometric data and the first sensing data to a certain filter; and using the first sensing data and the second sensing data as the training data, wherein the filter obtains the second sensing data related to the user's physical condition from the first sensing data based on the first biometric data.

Tapia teaches wherein the training of the trained model for estimating the user's physical condition comprises: obtaining second sensing data related to the user's physical condition from the first sensing data by inputting the first biometric data and the first sensing data to a certain filter (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) temporal smoothing. The first step is signal processing and, in the case of wireless sensor data, it usually includes band-pass filtering of the signals to eliminate undesirable noise and signal interpolation to fill out sensor values lost during wireless transmission. Depending on the sensors used, signal processing could also include signal calibration to compensate for slight sensor-to-sensor variations in output values due to hardware differences.” Examiner Note: Tapia teaches filtering and processing incoming sensor data. When combined with ; and
using the first sensing data and the second sensing data as the training data, wherein the filter obtains the second sensing data related to the user's physical condition from the first sensing data based on the first biometric data (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) temporal smoothing. The first step is signal processing and, in the case of wireless sensor data, it usually includes band-pass filtering of the signals to eliminate undesirable noise and signal interpolation to fill out sensor values lost during wireless transmission. Depending on the sensors used, signal processing could also include signal calibration to compensate for slight sensor-to-sensor variations in output values due to hardware differences.” Examiner Note: Tapia teaches filtering and processing incoming sensor data. When combined with Nevo, the resulting system would use both sets of data as training the system’s ML model (see Nevo 0065 and 0067).).


Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s data filtering. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system in identifying user behaviour (Tapia 5.4.2, p.93, “The reason why motion and posture information are separated by applying these filters is that different types of features will be computed over these two signals to better capture the motion and posture information”)

As per claim 4, the combination of Nevo and Tapia thus far teaches The method of claim 3.
Nevo does not explicitly teach preprocessing the first sensing data, wherein the obtaining of the second sensing data comprises obtaining the second sensing data by inputting the first biometric data and the preprocessed first sensing data to the filter.

Tapia teaches further comprising: preprocessing the first sensing data, wherein the obtaining of the second sensing data comprises obtaining the second sensing data by inputting the first biometric data and the preprocessed first sensing data to the filter (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) temporal smoothing. The first step is signal processing and, in the case of wireless sensor data, it usually includes band-pass filtering of the signals to eliminate undesirable noise and signal interpolation to fill out sensor values lost during wireless transmission. Depending on the sensors used, signal processing could also include signal calibration to compensate for slight sensor-to-sensor variations in output values due to hardware differences.” Examiner Note: Tapia teaches filtering and processing incoming sensor data. When combined with Nevo, the resulting system would obtain a second set of data by filtering the sensor data incoming from both Nevo’s mobile device and Tapia’s wearable device.).

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with 

As per claim 5, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo does not explicitly teach wherein the wearable device comprises a wearable device selected from among a plurality of wearable devices based on at least one of: a degree of closeness between each of the plurality of wearable devices and the user's skin, a type of first biometric data generated by each of the plurality of wearable devices, or quality of a biometric signal obtained by each of the wearable devices and related to the first biometric data.

Tapia teaches wherein the wearable device comprises a wearable device selected from among a plurality of wearable devices based on at least one of: a degree of closeness between each of the plurality of wearable devices and the user's skin, a type of first biometric data generated by each of the plurality of wearable devices, or quality of a biometric signal obtained by each of the wearable devices and related to the first biometric data (1.4, p.37 “The parameters of the activity recognition and energy expenditure algorithms such as type of classifier/regressor, feature set, window length, sensor set utilized and their placement on the human body are selected by performing a set of incremental experiments.” 3.2.3, p.56 ‘Existing Devices and Techniques to Measure Energy Expenditure “One of the most popular methods to .

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s wearable device and biometric data. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the validity and 

As per claim 6, the combination of Nevo and Tapia thus far teaches The method of claim 5. 
Nevo teaches further comprising: searching for the plurality of wearable devices through short-range wireless communication, wherein the wearable device comprises a wearable device selected from among the searched plurality of wearable devices ([0140]” A wireless modem can be coupled to one or more antennas (not shown) and can support two-way communications between the processor of the mobile device and external devices, as is well understood in the art. The modem is shown generically and can include, for example, a cellular modem for communicating at long range with the mobile communication network, a Bluetooth-compatible modem, or a Wi-Fi-compatible modem for communicating at short range with an external Bluetooth-equipped device or a local wireless data network or router. The wireless modem is typically configured for communication with one or more cellular networks, such as a GSM network for data and voice communications within a single cellular network, between cellular networks, or between the mobile device and a public switched telephone network (PSTN).” Examiner Note: Nevo teaches short-range wireless communication to a plurality of devices. Tapia .

As per claim 7, the combination of Nevo and Tapia thus far disclose The method of claim 1.
Nevo does not explicitly teach wherein the first biometric data is sensed by the wearable device in contact with the user's body.

Tapia teaches wherein the first biometric data is sensed by the wearable device in contact with the user's body (2.1.2.2, p. 42, “The energy expenditure estimation system combines data collected from multiple wearable sensors (e.g. accelerometers or heart rate monitors) and user specific information, such as age, gender, weight, and height to generate estimates of energy expenditure (e.g. in METs or kcal/min) over the course of a day. The energy expenditure estimation system needs to be capable of (1) real-time performance with short estimation delays in mobile phones, (2) estimation of energy expenditure accurately for all types of activities, including activities with upper body, lower body, and overall body motion…”).

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s wearable device and biometric data. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the validity and reliability of the system in assessing user behaviour and fitness (Tapia 1.1, p.35, “One important area 
As per claim 8, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the received first biometric data and the obtained first sensing data are obtained together within a certain time period ([0159] “The server receives the signals from the mobile device, and automatically applies signal analysis to the signals such as to estimate one or more, more preferably multiple quantified behavioral parameters, thereby forming metadata. The metadata is then further processed by the server to extract behavioral patterns that describe the subject's routine and physiology over a predetermined time period (for example, the behavioral patterns that describe the subject's daily routine and physiology).” [0169] “The estimated behavior parameter forms an estimated point in a multidimensional behavioral space. The behavior parameters are optionally and preferably tracked, continuously or intermittently, over time to provide a collection of points, each representing the estimated behavior at one time-interval. In various exemplary embodiments of the invention the collection of points over a predetermined time period (e.g., over one day) are analyzed so as to classify the points in the multidimensional space into one or more classification groups, each defining a behavioral routine of the subject. The classification optionally includes clustering. The analysis can optionally and preferably include use of a machine learning procedure.” Examiner Note: Nevo teaches sorting sensor data to create time-.

As per claim 9, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches further comprising: obtaining third sensing data by the sensor included in the mobile device ([0051] “The collection of data at 11 is typically, but not necessarily at a predetermined sampling rate, such as, but not limited to, from one to a few times per day, to one to a few times per hour. In various exemplary embodiments of the invention, the method remotely controls 12 the mobile device of the subject so as to vary the sampling rate of the sensors. In these embodiments the sampling rate is increased or decreased based on one or more criteria. For example, when the method identifies a reduced activity of the subject (for example, when the subject is a sleep) the sampling rate can be decreased, and when the method identifies an increase in the activity of the subject (for example, high volume of text messages transmitted, rapid movement, etc) the sampling rate can be increased. The sampling rate can also be changed prior to, during or subsequent to particular activities of the subject. For example, before going to sleep, during sleep walk and while moving, the sampling rate can be increased. The sampling rate can also be set based on a subject-specific protocol. For example, when a physician requests a higher sampling rate, e.g., when deviation from normal behavioral patterns is suspected, the method can control the sensors to provide a higher sampling rate.”); and
obtaining information regarding the user's physical condition estimated using the further trained model by applying the third sensing data to the further trained model ([0052] “The fulfillment of one or more of the above criteria and protocols can be determined by analyzing .

As per claim 10, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the first sensing data is generated using at least one of a camera, a radar device, a capacitive sensor, or a pressure sensor included in the mobile device ([0049] “The sensor data can be received from any of the sensors of the mobile device. Representative examples of sensor data that can be received at 11 include, without limitation, accelerometeric data, gravitational data, gyroscopic data, compass data, GPS geolocation data, proximity data, illumination data, audio data, video data, temperature data, geomagnetic field data, orientation data and humidity data.” [0053] “Another behavioral parameter that is contemplated is the pressure applied by the subject to a touch screen of the device. The pressure can be obtained by measuring the area of the screen that was touched and/or by measuring the activity sensors.”).

Claim 11 is an article of manufacture corresponding to method claim 1. Claim 11 requires a communication interface; at least one sensor; a memory; and at least one processor configured to: control the communication interface… control the at least one sensor (Nevo [0114] “The method as described above can be implemented in computer software executed by system 30. For example, the software can be stored in of loaded to memory 38 and executed on CPU 36. Thus, some embodiments of the present invention comprise a computer software product which comprises a computer-readable medium, more preferably a non-transitory computer-readable medium, in which program instructions are stored. The instructions, when read by data processor 32, cause data processor 32 to receive from a mobile device of the subject sensor data and/or device state data and execute the method as described above.”). Claim 11 is rejected for the same reasons as claim 1.

Claim 12 is an article of manufacture claim corresponding to method claim 2. Claim 12 is rejected for the same reasons as claim 2.

Claim 13 is an article of manufacture claim corresponding to method claim 3. Claim 13 is rejected for the same reasons as claim 3.

Claim 14 is an article of manufacture claim corresponding to method claim 4. Claim 14 is rejected for the same reasons as claim 4.

Claim 15 is an article of manufacture claim corresponding to method claim 5. Claim 15 is rejected for the same reasons as claim 5.

Claim 16 is an article of manufacture claim corresponding to method claim 6. Claim 16 is rejected for the same reasons as claim 6.

Claim 17 is an article of manufacture claim corresponding to method claim 7. Claim 17 is rejected for the same reasons as claim 7.

Claim 18 is an article of manufacture claim corresponding to method claim 8. Claim 18 is rejected for the same reasons as claim 8.

Claim 19 is an article of manufacture claim corresponding to method claim 9. Claim 19 is rejected for the same reasons as claim 9.

Claim 20 is a program product claim corresponding to method claim 1. Claim 20 requires A computer-readable recording medium storing a program that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Nevo [0114] “The method as described above can be implemented in computer software executed by system 30. For example, the software can be stored in of loaded to memory 38 and executed on CPU 36. Thus, some embodiments of the present invention comprise a computer software product which comprises a computer-readable medium, more preferably a non-transitory computer-readable medium, in which program instructions are stored. The instructions, when read by data processor 32, cause data processor 32 to receive from a mobile device of the subject sensor data and/or device state data and execute the method as described above.”). Claim 20 is rejected for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9949697 B2 to Iscoe et al is considered pertinent due to the image analysis system disclosed. “Designing Engaging Camera Based Mobile Games for Implicit Heart Rate Monitoring” to Han et al is considered pertinent due to the mobile system and data analysis disclosed. “BeWell: A Smartphone Application to Monitor, Model and Promote Wellbeing” to Lane et al is considered pertinent due to the mobile system and data analysis disclosed. “A Practical Approach to Recognizing Physical Activities” to Lester et al is considered pertinent due to the data analysis disclosed. “The Design of a Portable Kit of Wireless Sensors for Naturalistic Data Collection” to Tapia et al is considered pertinent due to the wireless device and data collection disclosed. US 20160022193 A1 to Rau et al is considered pertinent due to the hardware system and health monitoring system disclosed. US 20190183430 A1 to Alphonse et al is considered pertinent due to the wearable device and data collection disclosed. US 20140316305 A1 to Venkatraman et al is considered pertinent due to the wearable device and data collection disclosed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Respectfully Submitted,

/P.G.S./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126